 

FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Fourth Amendment to Loan and Security Agreement (the “Amendment”) is
entered into as of December 30, 2013, by and between SQUARE 1 BANK (the “Bank”)
and GRIDSENSE INC. (the “Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 2, 2012 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1) Bank hereby consents to Borrower’s one (1) time payment of up to $850,000
Subordinated Debt with Acorn Energy, Inc. to be made on or about December 30,
2013, provided that no Event of Default has occurred under the Agreement which
is continuing or would exist immediately after giving effect to such payment.  
  2) Section 2.1(b) of the Agreement is hereby amended and restated, as follows:

 

(b) Advances Under Revolving Line.

 

(i) Amount. Subject to and upon the terms and conditions of this Agreement (1)
Borrower may request Advances in an aggregate outstanding principal amount not
to exceed the Revolving Line, less any amounts outstanding under the Ancillary
Services Sublimit, and (2) amounts borrowed pursuant to this Section 2.1(b) may
be repaid and reborrowed at any time prior to the Revolving Maturity Date, at
which time all Advances under this Section 2.1(b) shall be immediately due and
payable. Borrower may prepay any Advances without penalty or premium.

 

(ii) Form of Request. Whenever Borrower desires an Advance, Borrower will notify
Bank by facsimile transmission, telephone or email no later than 3:30 p.m.
Eastern time (2:30 p.m. Eastern time for wire transfers), on the Business Day
that the Advance is to be made. Each such notification shall be promptly
confirmed by a Loan Advance/Paydown Request Form in substantially the form of
Exhibit C. Bank is authorized to make Advances under this Agreement, based upon
instructions received from an Authorized Officer, or without instructions if in
Bank’s discretion such Advances are necessary to meet Obligations which have
become due and remain unpaid. Bank shall be entitled to rely on any telephonic
or email notice given by a person whom Bank reasonably believes to be an
Authorized Officer or a designee thereof, and Borrower shall indemnify and hold
Bank harmless for any damages, loss, costs and expenses suffered by Bank as a
result of such reliance. Bank will credit the amount of Advances made under this
Section 2.1(b) to Borrower’s deposit account.

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

(iii) Ancillary Services Sublimit. Subject to the availability under the
Revolving Line, at any time and from time to time from the date hereof through
the Business Day immediately prior to the Revolving Maturity Date, Borrower may
request the provision of Ancillary Services from Bank. The aggregate limit of
the Ancillary Services shall not exceed the Ancillary Services Sublimit,
provided that availability under the Revolving Line shall be reduced by the
aggregate limits of (i) corporate credit card services provided to Borrower,
(ii) the total amount of any Automated Clearing House processing reserves, (iii)
the applicable Foreign Exchange Reserve Percentage, and (iv) any other reserves
taken by Bank in connection with other treasury management services requested by
Borrower and approved by Bank. In addition, Bank may, in its sole discretion,
charge as Advances any amounts for which Bank becomes liable to third parties in
connection with the provision of the Ancillary Services. The terms and
conditions (including repayment and fees) of such Ancillary Services shall be
subject to the terms and conditions of the Bank’s standard forms of application
and agreement for the applicable Ancillary Services, which Borrower hereby
agrees to execute.

 

(iv) Collateralization of Obligations Extending Beyond Maturity. If Borrower has
not secured to Bank’s satisfaction its obligations with respect to any Ancillary
Services by the Revolving Maturity Date, then, effective as of such date, the
balance in any deposit accounts held by Bank and the certificates of deposit or
time deposit accounts issued by Bank in Borrower’s name (and any interest paid
thereon or proceeds thereof, including any amounts payable upon the maturity or
liquidation of such certificates or accounts), shall automatically secure such
obligations to the extent of the then continuing or outstanding Ancillary
Services. Borrower authorizes Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
applicable Ancillary Services are outstanding or continue.

 

3) Section 2.2 of the Agreement is hereby amended and restated, as follows:

 

2.2 Overadvances. If the aggregate amount of the outstanding Advances exceeds
the Revolving Line at any time, Borrower shall immediately pay to Bank, in cash,
the amount of such excess.

 

4) Section 5.3 of the Agreement is hereby amended and restated, as follows:

 

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. Other than
movable items of personal property such as laptop computers, all Collateral
having an aggregate book value not in excess of $100,000 is located solely in
the Collateral States. All Inventory is in all material respects of good and
merchantable quality, free from all material defects, except for Inventory for
which adequate reserves have been made. Except as set forth in the Schedule,
none of the Borrower’s Cash is maintained or invested with a Person other than
Bank or Bank’s affiliates.

 

5) Section 6.2(a) of the Agreement is hereby amended and restated, as follows:

 

(a) Intentionally Omitted.

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

6) Section 6.7 of the Agreement is hereby amended and restated, as follows:

 

6.7 Intentionally Omitted.

 

7) A new Section 8.9 is hereby added to the Agreement, as follows:

 

8.9 Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.9 occur with respect to any guarantor.

 

8)The following definitions in Exhibit A to the Agreement are hereby amended and
restated, as follows:

 

“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Revolving Line not to exceed $375,000.

 

“Revolving Line” means a Credit Extension of up to $1,500,000 (inclusive of any
amounts outstanding under the Ancillary Services Sublimit).

 

“Revolving Maturity Date” means June 30, 2014.

 

9) The defined terms “Borrowing Base”, “EBITDA”, “Eligible Accounts”, and
“Eligible Foreign Accounts” and their respective definitions in Exhibit A to the
Agreement are hereby deleted.     10) The Schedule of Exceptions of the
Agreement is hereby replaced with a new Schedule of Exceptions which is attached
hereto as Appendix X and made part hereof.     11) Exhibit D of the Agreement is
hereby deleted.     12) Unless otherwise defined, all initially capitalized
terms in this Amendment shall be as defined in the Agreement. The Agreement, as
amended hereby, shall be and remain in full force and effect in accordance with
its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

13) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.     14) This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.     15) As a condition to the effectiveness of this
Amendment, Bank shall have received, in form and substance satisfactory to Bank,
the following:

 

  a) this Amendment, duly executed by Borrower;         b) an officer’s
certificate of Borrower with respect to incumbency and resolutions authorizing
the execution and delivery of this Amendment;         c) an unconditional
guaranty, duly executed by Acorn Energy, Inc. (including an officer’s
certificate of Acorn Energy, Inc. with respect to incumbency and resolutions
authorizing the execution and delivery of the unconditional guaranty);        
d) payment of a $5,000 facility fee, which may be debited         e) payment for
all Bank Expenses incurred through the date of this Amendment, including Bank’s
expenses for the documentation of this Amendment, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and         f) such other documents and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

GRIDSENSE INC.   SQUARE 1 BANK           By:     By:   Name:     Name:   Title:
    Title:  

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

APPENDIX X

 

SCHEDULE OF EXCEPTIONS

 

[Please see attached]

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Permitted Indebtedness

 

None

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Permitted Investments

 

See “Inbound Licenses”

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Permitted Liens

 

None

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Intellectual Property – Patents

 

        Date of   Pending   Issued Patent Description       Application   Issue
  Serial No.   No.                       Apparatus and Method for   AUS  
11/9/2001   1/22/2004   37972/00   766044 Fault Detection on Conductors   GB  
4/12/2000   8/9/2006   00916700.8   1198717     ZA   4/12/2000   5/13/2002  
2001/9293   2001/9293     USA   1/18/2002   8/3/2004   09/958,631   6,771,078  
                    A Transformer and a Method of Monitoring an   AUS   1/2/2009
  7/30/2009   2009200007   2009200007 Operation Property of the Transformer   CA
  1/8/2009       2648816                           Method and Apparatus for  
USA   5/14/2004   9/18/2007   10/845,892   7,272,520 Determining a Current in a
Conductor   CA   5/11/2004   1/10/2012   2467054   2467054                      
Apparatus and Method for   AUS   4/12/2000   11/14/2000   37973/00   766435
Electrical Measurements   ZA   11/21/2001   5/13/2002   2001/9294   2001/9294 on
Conductors   USA   10/11/2001   12/7/2004   09/958,848   6,828,770     CA  
10/8/2001   12/29/2009   2366467   2366467                       Systems &
Methods for Monitoring Distribution Line Capacitor Systems   USA   6/8/2012    
  61/657,335                           Systems & Methods for Providing
Transformer Rating using Harmonics Data   USA   2/28/2012       61/604,173    

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Intellectual Property – Trademarks

 

      Date of   Pending   Registered Trademarks       Application.  
Registration   Serial No   Trademark No DGWatch   USA   3/6/2012       85561555
    HighV   USA   1/31/2012       85530109     Grid Insite   USA   1/31/2012    
  85529947     DistributionIQ   USA   1/19/2012       85520790     TransformerIQ
  USA   5/4/2012       85616898     DemandIQ   USA   4/29/2011       85308403  
  BreakerIQ   USA   6/14/2010   8/16/2011   85062546   4013606 CableIQ   USA  
6/14/2010   7/5/2011   85062531   3991130 LineIQ   USA   6/14/2010   7/5/2011  
85062524   3991129

 

We have started the process to trademark our company name, GridSense. We have
identified another company operating in a different field that is using the
GridSense name. We are investigating whether to take any action necessary.

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Intellectual Property – Copyrights

 

All sales and marketing material, including user, owner, instruction and
installation manuals.

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Prior Names

 

CHK Wireless Technologies (USA) Inc.

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Litigation

 

None

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

Inbound Licenses

 

None

 

Gridsense Inc. –4 th Amendment to LSA

 

 

 

 

